Citation Nr: 0707895	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  04-05 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served under honorable conditions from February 
1978 to August 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

The Board finds that the requirements of VA's duty to notify 
and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159 (2006).  With respect to 
notice, the pertinent statute provides that, upon receipt of 
a complete or substantially complete application, VA must 
notify the claimant and his representative, if any, of any 
information or lay or medical evidence not previously 
provided that is necessary to substantiate the claim.  The 
notice should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf.  38 U.S.C.A. 
§ 5103(a).

With respect to claims for service connection for PTSD that 
are based upon in-service personal assault, VA will not deny 
the claim without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  38 C.F.R. § 
3.304(f)(3).  In this case, the veteran was informed by a 
February 2004 letter of the general requirements for 
substantiating a claim for service connection, and of the 
information or evidence that VA would attempt to obtain on 
her behalf, but was not advised that evidence from sources 
other than her service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor.  Thus, the veteran has not yet had the opportunity 
to furnish this type of evidence or advise VA of potential 
sources of such evidence.  Accordingly, the case must be 
remanded for appropriate notice.


Accordingly, the case is REMANDED for the following actions:

1.  Notify the veteran and her 
representative that evidence from 
sources other than her service records 
or evidence of behavior changes may 
constitute credible supporting evidence 
of the stressor.  Then, allow her the 
opportunity to furnish this type of 
evidence or advise VA of potential 
sources of such evidence.  The notice 
should also ask the appellant to 
provide any evidence in her possession 
that pertains to the claim.  The notice 
must comply with 38 U.S.C.A. § 5103(a), 
38 C.F.R. § 3.304(f)(3), and any 
applicable legal precedent.  

3.  Then, after ensuring any other 
necessary development has been 
completed, including, e.g.  obtaining a 
supplemental medical opinion, 
readjudicate the veteran's claim for 
service connection for PTSD.  If action 
remains adverse to the veteran, provide 
the veteran and her representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



